DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (US 2018/0352718) in view of Eichhorn et al. (US 2019/0254223)

Regarding claim 1, Kovach discloses a system for managing material accumulation relative to ground engaging tools of an agricultural implement, the system comprising:
a ground engaging tool (including 32);
a sensor (including 108) configured to generate data indicative of a sensed parameter as the ground engaging tool engages the ground when a ground engaging operation is performed within a field (see ¶0032-¶0034); and
a controller (including 102) communicatively coupled to the sensor, the controller being configured to monitor the data received from the sensor and determine a presence of material accumulation relative to the ground engaging tool based at least in part on the sensed parameter (see ¶0037).

Kovach does not explicitly disclose an acoustic sensor that generates data indicative of an acoustic parameter of a sound produced. Eichhorn teaches a system for managing ground engaging tools of an agricultural implement, the system comprising:
a ground engaging tool (including 2A);
an acoustic sensor (including 14A or 14B) configured to generate data indicative of an acoustic parameter of a sound produced as the ground engaging tool engages the ground when a ground engaging operation is performed within a field (ultrasonic sensors set forth in ¶0044); and
a controller (including 24) communicatively coupled to the acoustic sensor.
Kovach and Eichhorn are analogous because they both disclose ground sensing systems for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kovach with the acoustic sensing means as taught by Eichhorn in order to prevent interference and/or error due to light, smoke, dust, or color.

Regarding claim 2, Kovach discloses the controller (including 102) being configured to compare the sensed parameter to a baseline parameter threshold and determine the presence of material accumulation relative to the ground engaging tool when the sensed parameter differs from the baseline parameter threshold (see ¶0037).

Regarding claim 3, Kovach discloses the controller (including 102) being configured to determine the presence of material accumulation relative to the ground engaging tool when the sensed parameter differs from the baseline parameter threshold by a predetermined amount (multiple such thresholds set forth in ¶0037).

Regarding claim 4, Kovach discloses the ground engaging tool comprising a first ground engaging tool (first 32 or 36), the system further comprising a second ground engaging tool (second 32 or 36), the controller (including 102) being configured to receive data indicative of a second sensed parameter as the second ground engaging tool engages the ground when the ground engaging operation is performed (see ¶0029). Kovach does not explicitly disclose the controller determining the presence of material accumulation relative to the first ground engaging tool when the acoustic (or sensed) parameter differs from the second acoustic (or sensed) parameter by a predetermined amount.
Eichhorn teaches a first ground engaging tool (including 2A) and a second ground engaging tool (including 3A), and the controller (including 24) being configured to receive data indicative of a second acoustic parameter (via 14A) of a sound produced as the second ground engaging tool engages the ground when the ground engaging operation is performed (see Fig. 4) and determine the presence of material relative to the first ground engaging tool when the acoustic parameter differs from the second acoustic parameter (e.g. see ¶0043) by a predetermined amount (such a threshold set forth in ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the differential means as taught by Eichhorn in order to determine an actual depth of material for greater accuracy.

Regarding claim 5, Kovach discloses a second sensor (second 108) configured to generate data indicative of the second sensed parameter as the second ground engaging tool engages the ground (see ¶0029).

Regarding claim 6, Kovach discloses the data indicative of the second sensed parameter being generated by the sensor (including 108; see ¶0029).

Regarding claim 7, Kovach discloses the ground engaging tool comprising a first ground engaging tool (first 32 or 36), the system further comprising a second ground engaging tool (second 32 or 36), the first and second ground engaging tools forming part of a tool set of the agricultural implement and being positioned adjacent to each other, wherein the controller (including 102) is configured to determine a presence of material accumulation relative to the second ground engaging tool based at least in part on the sensed parameter as the first ground engaging tool engages the ground (see ¶0029).

Regarding claim 8, Kovach discloses the controller (including 102) being further configured to initiate a control action when the presence of material accumulation is determined (see ¶0037-¶0039).

Regarding claim 9, Kovach discloses the control action comprising adjusting a penetration depth of the ground engaging tool (see ¶0037-¶0039).

Regarding claim 10, Eichhorn teaches the acoustic parameter comprising an amplitude or an intensity of the sound produced (as the presence of an echo is sensed by an ultrasonic sensor) as the ground engaging tool engages the ground.

Regarding claim 11, Eichhorn teaches the sound produced as the ground engaging tool engages the ground comprising a sound produced by field materials flowing around the ground engaging tool (as they produce the echo sensed by the ultrasonic sensor).

Regarding claim 12, Kovach discloses a method for managing material accumulation relative to ground engaging tools (such as 32) of an agricultural implement, the method comprising:
receiving (via sensing means including 108), with a computing device (including 102), data indicative of a sensed parameter as a ground engaging tool of the agricultural implement engages the ground when a ground engaging operation is performed within a field;
determining, with the computing device (including 102), a presence of material accumulation relative to the ground engaging tool based at least in part on the sensed parameter (see ¶0037); and
initiating, with the computing device (including 102), a control action associated with managing an amount of material accumulation relative to the ground engaging tool (see ¶0037-¶0039).

Kovach does not explicitly disclose receiving data indicative of an acoustic parameter of a sound produced. Eichhorn teaches an acoustic sensor (including 14A or 14B) configured to generate data indicative of an acoustic parameter of a sound produced as a ground engaging tool (including 2A) engages the ground when a ground engaging operation is performed within a field (ultrasonic sensors set forth in ¶0044). Further, Eichhorn teaches a method for managing ground engaging tools (such as 2A) of an agricultural implement, the method comprising receiving (via sensing means including 14A or 14B), with a computing device (including 24), data indicative of an acoustic parameter of a sound produced as a ground engaging tool of the agricultural implement engages the ground when a ground engaging operation is performed within a field (see Fig. 4).
Kovach and Eichhorn are analogous because they both disclose ground sensing systems for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Kovach with the acoustic sensing means and corresponding receiving operation as taught by Eichhorn in order to prevent interference and/or error due to light, smoke, dust, or color.

Regarding claim 13, Kovach discloses comparing the sensed parameter to a baseline parameter threshold (see ¶0037).

Regarding claim 14, Kovach discloses determining the presence of material accumulation relative to the ground engaging tool comprises determining the presence of material accumulation relative to the ground engaging tool when the sensed parameter differs from the baseline parameter threshold by a predetermined amount (multiple such thresholds set forth in ¶0037).

Regarding claim 15, Kovach discloses the ground engaging tool comprising a first ground engaging tool (first 32 or 36), and the method further comprising receiving, with the computing device (including 102), data indicative of a second parameter as a second ground engaging tool (second 32 or 36) of the agricultural implement engages the ground when the ground engaging operation is performed (see ¶0029). Kovach does not explicitly disclose determining the presence of material accumulation relative to the first ground engaging tool comprising determining the presence of material accumulation relative to the first ground engaging tool when the acoustic (or sensed) parameter differs from the second acoustic (or sensed) parameter by a predetermined amount.
Eichhorn teaches a first ground engaging tool (including 2A), and a method comprising:
receiving (via sensing means including 14B), with a computing device (including 24), data indicative of a second acoustic parameter of a sound produced as a second ground engaging tool (including 3A) of the agricultural implement engages the ground when the ground engaging operation is performed (see Fig. 4),
wherein determining the presence of material accumulation relative to the first ground engaging tool comprises determining the presence of material accumulation relative to the first ground engaging tool when the acoustic parameter differs from the second acoustic parameter (e.g. see ¶0043) by a predetermined amount (such a threshold set forth in ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the differential means as taught by Eichhorn in order to determine an actual depth of material for greater accuracy.

Regarding claim 16, Kovach discloses the data indicative of the sensed parameter being received from a first sensor (first 108) and the data indicative of the second parameter being received from a second sensor (second 108; see ¶0029).

Regarding claim 17, Kovach discloses the ground engaging tool comprising a first ground engaging tool (first 32 or 36), and the method further comprising determining, with the computing device (including 102), the presence of material accumulation relative to a second ground engaging tool (second 32 or 36) based at least in part on the sensed parameter as the first ground engaging tool engages the ground, the first and second ground engaging tools forming part of a tool set of the agricultural implement and being positioned directly adjacent to the second ground engaging tool (see ¶0029).

Regarding claim 18, Kovach discloses the control action comprising adjusting a penetration depth of the ground engaging tool (see ¶0037-¶0039).

Regarding claim 19, Eichhorn teaches the acoustic parameter comprising an amplitude or an intensity of the sound produced (as the presence of an echo is sensed by an ultrasonic sensor) as the ground engaging tool engages the ground.

Regarding claim 20, Eichhorn teaches the sound produced as the ground engaging tool engages the ground comprising a sound produced by field materials flowing around the ground engaging tool (as they produce the echo sensed by the ultrasonic sensor).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/6/18/22